 



Exhibit 10.52
(XATRA CORPORATION LOGO) [c11279c1127900.gif]
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, made this 1st day of January, 2007, by and between XATA
CORPORATION, a Minnesota corporation (the “Company”), and David Gagne
(“Optionee”).
     WITNESSETH, THAT:
     WHEREAS, the Company wishes to grant this stock option to Optionee.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:
1. Grant of Option:
The Company hereby grants to Optionee, on the date set forth above the right and
option (hereinafter called “the option”) to purchase all or any part an
aggregate of 150,000 shares of Common Stock, par value $0.01 per share, at the
price of $5.32 per share, on the terms and conditions set forth herein. This
option is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 986, as amended (the “Code”).
2. Duration and Exercisability

  (a)   This option shall in all events terminate at 5 p.m. Minneapolis,
Minnesota time on January 1, 2017, which is ten (10) years after the date of
grant. Subject to the other terms and conditions set forth herein, this option
may be exercised by Optionee in cumulative installments as follows on the
specified date(s):

          Cumulative number of On or after each of   shares as to which the
following dates   option is exercisable January 1, 2008   50,000 January 1, 2009
  100,000 January 1, 2010   150,000

  (b)   During the lifetime of Optionee, the option shall be exercisable only by
Optionee and shall not be assignable or transferable by Optionee, other than by
will or the laws of descent and distribution.

3. Manner of Exercise

  (a)   The option can be exercised only by Optionee or other proper party by
delivering within the option period written notice to the Company at its
principal office. The notice shall state the

 



--------------------------------------------------------------------------------



 



      number of shares as to which the option is being exercised and be
accompanied by payment in full of the option price for all shares designated in
the notice.     (b)   Optionee may pay the option price in cash, by check (bank
check, certified check or personal check), by money order, or with the approval
of the Company (i) by delivering to the Company for cancellation Common Shares
of the Company with a fair market value as of the date of exercise equal to the
option price or the portion thereof being paid by tendering such shares, or
(ii) by delivering to the Company a combination of cash and Common Shares of the
Company with an aggregate fair market value and a principal amount equal to the
option price. For these purposes, the fair market value of the Company’s Common
Shares as of any date shall be reasonably determined by the Company pursuant to
the Plan.

4. Investment Representations
Unless a registration statement under the Securities Act of 1933, as amended, is
in effect with respect to the Award Shares on the date of issuance of the Award
Shares, Employee will be deemed to have made the following investment
representation on the date of issuance:
Employee intends to acquire the Award Shares for Employee’s own account for
investment purposes and not with a view to resale in connection with any
distribution thereof. Employee has no present intention, and is not a party to
any agreement or arrangement, to resell or dispose of any of the Award Shares.
Employee understands and agrees that the Company has no obligation to register
the Award Shares and that the Award Shares will not be registered under the
Securities Act of 1933, as amended (the “Act”), or under applicable state
securities laws, on the grounds that the Award Shares are being issued in a
transaction not involving a public offering and that, consequently, such
transaction is exempt from registration under the Act and the state securities
laws. Employee further understands and agrees that the Award Shares may not be
sold, transferred or otherwise disposed of except pursuant to an effective
registration statement or appropriate exemption from registration under the
foregoing securities acts. Accordingly, Employee acknowledges that the Company
is not required to recognize any transfer of the Award Shares if such transfer
would result in violation of any federal or state law regarding the offering or
sale of securities. The Company may place a stop transfer order on its stock
records with respect to the Award Shares, and the certificate(s) for the Award
Shares may contain substantially the following legend:
“The securities evidenced by this certificate have not been registered either
under any applicable federal law and rules or applicable state law and rules. No
sale, offer to sell, or transfer of these securities may be made unless a
registration statement under the securities Act of 1933, as amended, and any
applicable state law with respect to such securities is then in

2



--------------------------------------------------------------------------------



 



effect or an exemption from the registration requirements of such law is then,
in fact, applicable to such securities.
5. Miscellaneous

  (a)   Optionee shall have none of the rights of a shareholder with respect to
shares subject to this option until such shares shall have been issued to
Optionee upon exercise or this option.     (b)   The exercise of all or any
parts of this option shall only be effective at such time that the sale of
Common Shares pursuant to such exercise will not violate any state or federal
securities or other laws.     (c)   If there shall be any change in the Common
Shares of the Company through merger, consolidation, reorganization,
recapitalization, dividend in the form of stock (of whatever amount), stock
split or other change in the corporate structure of the Company, and all or any
portion of the option shall then be unexercised and not yet expired, then
appropriate adjustments in the outstanding option shall be made by the Company,
in order to prevent dilution or enlargement of option rights. Such adjustments
shall include, where appropriate, changes in the number of shares of Common
Shares and the price per share subject to the outstanding option.     (d)   The
Company shall at all times during the term of the option reserve and keep
available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.     (e)   In order to provide the Company with
the opportunity to claim the benefit of any income tax deduction which may be
available to it upon the exercise of the option, and in order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Optionee. Optionee may elect to satisfy his federal and state
income tax withholding obligations upon exercise of this option by (i) having
the Company withhold a portion of the shares of Common Stock otherwise to be
delivered upon exercise of such option having a fair market value equal to the
amount of federal and state income tax required to be withheld upon such
exercise, in accordance with the rules of the Committee, or (ii) delivering to
the Company shares of its Common Stock other than the shares issuable upon
exercise of such option with a fair market value equal to such taxes, in
accordance with the rules of the Committee.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

                  XATA Corporation
 
           
 
  By        
 
           
 
  Its        
 
           
 
                          Optionee Signature
 
                          Optionee Print Name

3